Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, claims 36-46, calls for a counter architecture implemented in a network device comprising a hierarchy of levels of statistically multiplexed counters, wherein each of the hierarchy of levels includes N counters arranged in rows, wherein each of the rows includes P base counters and S subcounters, wherein at least one  of the P base counters can be dynamically concatenated with one or more of the S subcounters to flexibly extend the counting capacity.
Species B, claims 47-56, calls for a counter architecture comprising: a mirrored shift logic; and a hierarchy of levels of statistically multiplexed counters, wherein each level of the hierarchy of levels includes N counters arranged in rows having P base counters, and further wherein the mirrored shift logic extends the P base counters to a full width such that a full range of shifting is reduced.
Species C, claims 57-58, calls for a counter in a counter architecture comprising: a hierarchy of levels of statistically multiplexed counters, wherein each level of the hierarchy of levels includes N counters arranged in rows having P base counters and S subcounters, and further wherein one or more of the N counters in the same row of the rows in one level of the hierarchy of levels are shuffled into different rows of the rows in a next level above of the one level of the hierarchy of levels.
Species D, claims 59-64, calls for A counter architecture implemented in a network device, the counter architecture comprising: a hierarchy of levels of statistically multiplexed counters; and -7-an overflow FIFO shared by all counters in the highest level in the hierarchy of levels, wherein the overflow FIFO stores associated counter identifiers of any of the counters that are overflowing in the highest level in the hierarchy of levels.
Species E, claims 65-70, calls for the counter architecture comprising: a plurality of levels of multiplexed counters; and an overflow FIFO shared by all counters in an associated level in the plurality of levels, wherein the overflow FIFO stores associated counter identifiers of any of the counters that are overflowing in the associated level in the hierarchy of levels.
Species F, claims 71-75, calls for a counter architecture comprising: a hierarchy of levels of statistically multiplexed counters, wherein each of the hierarchy of levels includes a plurality of rows of bits, wherein each row includes a first set of consecutive bits, a second set of consecutive bits and a third set of consecutive bits, wherein the first set of consecutive bits is evenly shared by S subcounters, the second set of consecutive bits is evenly shared by P base counters, and the third set of consecutive bits represents a mapping of the S subcounters to the P base counters.
The species are independent or distinct because they are having different technical features that are distinct and independent from each other which would require different classification and different field of search.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different species have different technical features that are distinct and independent from each other which would require different classification and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN T LAM/
Primary Examiner, Art Unit 2842


7/21/2022